TO:     Pam Estes,      Clerk
         Twelfth Court of Appeals
          1517 West Front Street, Suite 354
         Tyler, TX. 75702

 FROM: Brian Alan Hays #1467211                               DATE:         October              21,2015
          ALLRED UNIT
          2101 FM 369 N.
          Iowa Park,TX. 76367
                                                              FILED IN COURT Of1 APPEALS
   RE: Case Number:                  12-11-00313-CR            12tti Court of Appeais District
          Trial Court Case Number:   5168

Style: Brian Alan Hays
          v.

          The State of Texas


   Dear Ms.      Estes,

1. I need to purchase a copy of the following pages from the trial transcript in
   the above mentioned case number. Please find payment enclosed along with a
   SASE to cover the cost of return postage.
2. I also need a copy of the "TABLE OF CONTENTS" for the Clerk's Record.(=2pages)

   Page 13 of Vol.3                     Page 226 of Vol.3
   Page    34   of Vol.3                Page   263 of Vol.3
   Page    35   of Vol.3                Page   264 of Vol.3
   Page    36   of Vol.3                Page   265 of Vol.3
   Page    37   of Vol.3                Page   266 of Vol.3
   Page    38   of Vol.3                Page   267 of Vol.3
   Page    39   of Vol.3                Page   268 of Vol.3
   Page    40   of Vol.3                Page   269 of Vol.3
                                        Page   270 of Vol.3
   Page    211 of Vol.3
   Page    212 of Vol.3
   Page    213 of Vol.3
   Page    214 of Vol.3
   Page    215 of Vol.3
   Page    216 of Vol.3
   Page    217 of Vol.3
   Page    218 of Vol.3
   Page    219 of Vol.3
   Page    220 of Vol.3
   Page    221 of Vol.3


  Total pages from the trial transcript =28p. @ 50C per. =$14.00
  Table of contents for clerk's record = 2p. @ 50C per. -$ 1.00
                                                      Total cost = $15.00
  Thank you for your time in this matter.


  Sincerely,



 T3RIAN ALAN HAYS #1467;
  Allred Unit
  2101 FM 369 N.
  Iowa Park, TX.76367

  cc ;
         FILE